                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION

 MELISSA A. WORTHINGTON,                         )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )    NO. 2:20-00023
                                                 )
 ANDREW M. SAUL,                                 )
 COMMISSIONER OF SOCIAL                          )
 SECURITY ADMINISTRATION,                        )
                                                 )
         Defendant.                              )


                                            ORDER

        Before the Court is a Report and Recommendation (“R&R”) (Doc. No. 27) recommending

the Court grant Plaintiff Melissa Worthington’s Motion for Judgment on the Administrative

Record (Doc. No. 16). No timely objections have been filed.

        The absence of objections “releases the Court from its duty to independently review the

matter.” Lawhorn v. Buy Buy Baby, Inc., No. 3:20-CV-00201, 2021 WL 1063075, at *1 (M.D.

Tenn. Mar. 19, 2021); see also Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that

Congress intended to require district court review of a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”).

        Regardless, the Court thoroughly reviewed the R&R and agrees with its recommended

disposition. Accordingly, the Court holds as follows: (1) the R&R (Doc. No. 27) is APPROVED

AND ADOPTED, (2) Ms. Worthington’s Motion for Judgment on the Administrative Record

(Doc. No. 16) is GRANTED, (3) the Administrative Law Judge’s decision is VACATED, and (4)

this case is REMANDED for further administrative proceedings consistent with the R&R.




      Case 2:20-cv-00023 Document 28 Filed 08/31/21 Page 1 of 2 PageID #: 965
  IT IS SO ORDERED.



                                ____________________________________
                                WAVERLY D. CRENSHAW, JR.
                                CHIEF UNITED STATES DISTRICT JUDGE




                                   2

Case 2:20-cv-00023 Document 28 Filed 08/31/21 Page 2 of 2 PageID #: 966
